NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                   JASON LEE HARRIS, Plaintiff/Appellant,

                                         v.

                DAVID C. SHINN, et al., Defendants/Appellees.

                              No. 1 CA-CV 20-0464
                               FILED 7-22-2021


            Appeal from the Superior Court in Maricopa County
                           No. CV2019-095836
                  The Honorable Pamela S. Gates Judge

                                   AFFIRMED


                                    COUNSEL

Jason Lee Harris, Florence
Plaintiff/Appellant

Arizona Attorney General’s Office
By Michael E. Gottfried, Kelly Gillilan-Gibson
Counsel for Defendants/Appellees

Maricopa County Attorney’s Office, Phoenix
By Joseph I. Vigil, Joseph J. Branco
Counsel for Defendants/Appellees Arteagu, et al.
                          HARRIS v. SHINN, et al.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Brian Y. Furuya delivered the decision of the Court, in which Chief
Judge Kent E. Cattani and Judge Samuel A. Thumma joined.


F U R U Y A, Judge:

¶1            Jason Lee Harris appeals the superior court presiding judge’s
order striking his civil suit for false imprisonment against the Arizona
Department of Corrections’ (“ADOC”) Director David Shinn and two other
ADOC employees for failure to comply with an administrative order and
for lack of merit. Because Harris has shown no reversible error, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             Following an extensive history of filing meritless civil suits
related to his criminal convictions and detentions, Harris was designated a
vexatious litigant by the superior court on March 9, 2017, pursuant to
Arizona Revised Statutes (“A.R.S.”) § 12-3201. See Super. Ct. of Ariz.
Maricopa Cnty., Admin. Ord. No. 2017-029 (“A.O. 2017-029”). As relevant,
A.O. 2017-029 requires that Harris seek leave from the civil presiding judge
before filing any new causes of action. Id. The order also requires that any
motion for leave be captioned “Application Pursuant to Court Order
Seeking Leave to File,” and include a citation to, or a copy of, the order. Id.

¶3            On October 31, 2019, Harris filed a civil case, naming ADOC
Director David Shinn and two other ADOC employees as defendants.
Harris’ complaint alleged the tort of false imprisonment, contending his
release date should have been October 20, 2019, but was told that he would
remain incarcerated until February 3, 2020. He sought $500,000 in damages
for each day he was allegedly falsely imprisoned, as well as $30 million in
punitive damages.

¶4             Though his complaint included within its caption an under-
script stating, “pre-filing order is in effect,” Harris did not submit a motion
requesting leave of the court prior to filing. Despite his failure to comply
with A.O. 2017-029, Harris’ suit was processed. In the months that followed,
Harris made numerous filings in the case.

¶5           In June 2020, Defendant Shinn filed a motion for judgment on
the pleadings. However, before the court could rule on this motion, the


                                      2
                          HARRIS v. SHINN, et al.
                           Decision of the Court

presiding judge ordered Harris’ case be struck for failing to comply with
A.O. 2017-029. The presiding judge also found that Harris’ suit was without
merit and barred by statute. Further, the presiding judge found there was
no good cause to grant Harris leave to refile his complaint.

¶6            Harris timely appealed from the presiding judge’s decision,
and because that decision has the effect of a dismissal with prejudice, we
have jurisdiction pursuant to A.R.S. § 12-2101(A)(3).

                                DISCUSSION

¶7             Harris requests reversal and remand of his civil case for trial
based on his false imprisonment allegation. We review the presiding
judge’s decision as a dismissal of the complaint for failure to state a claim,
and therefore apply de novo review. Cf. Brittner v. Lanzilotta, 246 Ariz. 294,
295, ¶ 4 (App. 2019) (citation omitted). In doing so, “we accept the facts
alleged in the complaint as true” and “resolve all reasonable inferences in
favor of the plaintiff[].” Yes on Prop 200 v. Napolitano, 215 Ariz. 458, 464, ¶ 7
(App. 2007) (citations omitted). We will affirm the dismissal only if Harris
“would not be entitled to relief under any interpretation of the facts
susceptible of proof.” Id. (citation omitted). We may also affirm on any basis
supported by the record. See Dube v. Likins, 216 Ariz. 406, 417, ¶ 36 n.3 (App.
2007) (citation omitted).

¶8              “Any and all causes of action that may arise out of tort caused
by the director [of ADOC], prison officers or employees of [ADOC], within
the scope of their legal duty, shall run only against the state.” A.R.S. § 31-
201.01(F). A cause of action for false imprisonment arises out of tort.
Cullison v. City of Peoria, 120 Ariz. 165, 169 (1978).

¶9            Here, Harris’ complaint alleged a claim of false imprisonment
directly against ADOC’s director and employees for various failures while
acting within the scope of their legal duties, such as reviewing and
responding to prisoner complaints and grievances. The demand for relief
contained in Harris’ complaint summarized that ADOC was “aware that it
ha[d] held [him] excessively in prison after the sentence imposed.” Thus,
even assuming the truth of Harris’ allegations regarding his detention, his
complaint as pled was nevertheless subject to dismissal. The nature of
Harris’ claim required him to name the State of Arizona, and only the State,
as defendant. See A.R.S. § 31-201.01(F); Tripati v. State, ADOC, 199 Ariz. 222,
224, ¶ 5 (App. 2000) (“[S]ection 31-201.01(F) . . . specifies who may be named
as a defendant in an inmate’s lawsuit based on allegations of tortious acts
by [ADOC] personnel . . . .”). By suing ADOC personnel rather than the



                                       3
                          HARRIS v. SHINN, et al.
                           Decision of the Court

State of Arizona directly, Harris’ complaint runs afoul of the requirement
stated in A.R.S. § 31-201.01(F). Thus, regardless of the merits of his claims,
Harris’ case was properly dismissed. See id.

¶10             Moreover, even if Harris were permitted to refile, to name the
State of Arizona as the defendant, his case would still fail. Harris was
required to serve a notice of claim on the State within 180 days after his
cause of action accrued. See A.R.S. § 12-821.01(A)–(B). Harris’ complaint
does not allege compliance with the requirement to file a notice of claim,
and as confirmed in the Defendants’ answer, the record before us presents
no other evidence thereof. Given the passage of time since his release,
Harris can no longer serve a timely notice of claim against the State. See Deer
Valley Unified Sch. Dist. No. 97 v. Houser, 214 Ariz. 293, 295, ¶ 6 (2007)
(citations omitted). Thus, Harris’ claim is also statutorily barred by A.R.S. §
12-821.01(A), rendering any attempt to amend it futile. See Wigglesworth v.
Mauldin, 195 Ariz. 432, 439, ¶¶ 26–27 (App. 1999); see also Walls v. Ariz. Dep’t
of Pub. Safety, 170 Ariz. 591, 597 (App. 1991) (explaining that if the amended
pleading could still be defeated, granting leave to amend would be
a futile gesture).

¶11            Considering the improper defendants and the absence of a
notice of claim, the presiding judge did not err in concluding that Harris
failed to state a claim upon which relief may be granted and dismissing the
complaint with prejudice.

                               CONCLUSION

¶12          We affirm the presiding judge’s decision dismissing Harris’
complaint with prejudice. As such, all motions filed by Harris in this appeal
that remain pending are also hereby denied as moot.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                        4